Case 1:19-cv-01638-AMD-RML Document 37 Filed 08/11/21 Page 1 of 6 PageID #: 1001




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------   X
                                                                    :
  DYANE V. SMITH,                                                   :
                                                                    :
                                           Plaintiff,
                                                                        MEMORANDUM DECISION
                                                                    :
                                                                        AND ORDER
                             - against -
                                                                    :
                                                                        19-CV-01638 (AMD) (RML)
  DAVID R. SMITH,                                                   :

                                           Defendant.               :
                                                                    :
  ---------------------------------------------------------------   X

  ANN M. DONNELLY, United States District Judge:

           The plaintiff filed this lawsuit against her ex-husband in March of 2019, seeking, in

  essence, to force him to pay outstanding federal income tax for the tax years 2000 and 2001.

  (ECF No. 1.) She attempted to serve the defendant through a process server, who affixed the

  summons to the defendant’s door. (ECF No. 5.) The defendant did not respond to the complaint

  or appear in this action, and the Clerk of Court entered a certificate of default against him. (ECF

  No. 8.) On June 13, 2019, the plaintiff moved for default judgment (ECF No. 9), and I referred

  the motion to Magistrate Judge Robert M. Levy for a Report and Recommendation. In a

  September 13, 2019 Report and Recommendation, Jude Levy recommended that I deny the

  plaintiff’s motion because there is no private right of action to enforce a federal tax lien, and,

  because her claim was “matrimonial in nature,” her recourse was in state court. (ECF No. 10 at

  4.)

           The plaintiff filed objections to the Report and Recommendation, as well as a “motion for

  summary judgment” and a request to amend her complaint. (ECF Nos. 13, 14.) I directed her to

  file the proposed amended complaint, and granted her request to amend, which mooted her
Case 1:19-cv-01638-AMD-RML Document 37 Filed 08/11/21 Page 2 of 6 PageID #: 1002




  motion for default judgment. The plaintiff filed an amended complaint on January 17, 2020 and

  sent it to the defendant by certified mail. (ECF No. 16.) The defendant did not respond to the

  amended complaint, and the Clerk of Court entered another certificate of default against him.

  (ECF No. 18.) On March 11, 2020, the plaintiff again moved for default judgment (ECF No.

  19), and I referred the motion to Judge Levy for a Report and Recommendation.

         Judge Levy issued a second Report and Recommendation on August 5, 2020,

  recommending that I deny the plaintiff’s motion, this time because she did not properly serve the

  amended complaint; instead she “simply mailed the Amended Complaint to the defendant at his

  purported address.” (ECF No. 20 at 2.) The plaintiff again objected to Judge Levy’s report.

  (ECF No. 22.) I adopted Judge Levy’s recommendation on October 29, 2020, finding no error.

  (ECF No. 24.)

         The plaintiff filed a second amended complaint on November 4, 2020. (ECF No. 26.)

  This time, she attempted to serve the defendant via process service who left the summons at the

  defendant’s purported residence with a “co-tenant” named “Hariclia ‘Doe.’” (ECF No. 28-1.)

  The plaintiff again moved for default judgment on December 17, 2020, and I referred the motion

  to Judge Levy. (ECF No. 32.) On July 22, 2021, Judge Levy issued a thoughtful Report and

  Recommendation recommending that I deny the plaintiff’s motion because she did not state the

  basis of her knowledge that the address where the process server delivered the summons was the

  defendant’s current home address. (ECF No. 34 at 2.) For the reasons set forth below, I adopt

  Judge Levy’s Report and Recommendation in its entirety.

                                    STANDARD OF REVIEW

         A district court “may accept, reject, or modify, in whole or in part, the findings or

  recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A party’s



                                                   2
Case 1:19-cv-01638-AMD-RML Document 37 Filed 08/11/21 Page 3 of 6 PageID #: 1003




  objections must be specific; where a party “makes only conclusory or general objections, or

  simply reiterates [the] original arguments, the Court reviews the Report and Recommendation

  only for clear error.” Pall Corp. v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y. 2008) (quoting

  Barratt v. Joie, No. 96-CV-324, 2002 WL 335014, at *1 (S.D.N.Y. Mar. 4, 2002)) (internal

  quotation marks omitted). The district judge must evaluate proper objections de novo and “may

  accept, reject, or modify the recommended disposition.” Fed. R. Civ. P. 72(b)(3).

         “[E]ven in a de novo review of a party’s specific objections,” however, “the court will not

  consider ‘arguments, case law and/or evidentiary material which could have been, but were not,

  presented to the magistrate judge in the first instance.’” Brown v. Smith, No. 09-CV-4522, 2012

  WL 511581, at *1 (E.D.N.Y. Feb. 15, 2012) (quoting Kennedy v. Adamo, No. 02-CV-1776. 2006

  WL 3704784, at *1 (E.D.N.Y. Sept. 1, 2006)) (alterations omitted). Moreover, “the district court

  is ‘permitted to adopt those sections of a magistrate judge’s report to which no specific objection

  is made, so long as those sections are not facially erroneous.’” Sasmor v. Powell, No. 11-CV-

  4645, 2015 WL 5458020, at *2 (E.D.N.Y. Sept. 17, 2015) (quoting Batista v. Walker, No. 94-

  CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995)).

                                            DISCUSSION

         The plaintiff argues that the Judge Levy’s decision places an “additional burden” on her

  to “go to extraordinary lengths to prove or otherwise defend proof of service” at the defendant’s

  current address. (ECF No. 36 at 6.) She claims that service upon Hariclia Doe was proper

  because she was “an individual of suitable age and discretion at the Defendant’s residence.” (Id.

  at 7.) The plaintiff also suggests that she submitted “undisputed” evidence of the defendant’s




                                                   3
Case 1:19-cv-01638-AMD-RML Document 37 Filed 08/11/21 Page 4 of 6 PageID #: 1004




  home address in the form of exhibits included in her objection to Judge Levy’s prior Report and

  Recommendation. (Id. at 8; ECF Nos. 22-1-22-3.) 1

            As an initial matter, Judge Levy is correct that the process server’s affidavit is

  insufficient to establish that the summons was delivered to the defendant’s current address,

  which the plaintiff alleges is 3140 82nd Street in East Elmhurst, New York. Ordinarily, proof of

  service may be established by a process server’s affidavit, which is generally considered prima

  facie evidence. See Columbia Pictures Indus., Inc. v. Cap King, No. 08-CV-4461, 2010 WL

  1221457, at *2 (E.D.N.Y. Mar. 29, 2010); see also Fed. R. Civ. P. 4(l)(1). However, “an

  affidavit may be insufficient proof when it fails to explicitly indicate how the process server

  knows that she is at the correct address or that the individual being served has authority to accept

  service.” United States v. John, No. 18-CV-5045, 2020 WL 4915371, at *2 (E.D.N.Y. Aug. 21,

  2020) (citing Joe Hand Promotions, Inc. v. Dilone, No. 19-CV-871, 2020 WL 2572271, at *3

  (E.D.N.Y. Jan. 23, 2020) (finding affidavit inadequate because it “state[d], without elaborating

  on how it is known, that the Broadway Address was [defendant’s] address and is bare as to any

  details of [the process server’s] conversation . . . that may have confirmed or denied

  [defendant’s] residence.”)).

            The affidavit the plaintiff’s process server submitted indicates that he served the

  summons on Hariclia Doe, the defendant’s alleged “co-tenant.” (ECF Nos. 28-1 & 28-2.)

  However, the affidavit does not explain how the process server knew that Hariclia Doe was the



  1
      In addition to the plaintiff’s objections, she also submitted supplementary exhibits and affidavits. (See
      ECF Nos. 36-1-36-7.) However, even in a pro se action, “absent a most compelling reason, the
      submission of new evidence in conjunction with objections to the Report and Recommendation should
      not be permitted.” Xu v. City of New York, No. 08-CV-11339, 2021 WL 1222119, at *2 (S.D.N.Y. Mar.
      31, 2021) (citing Housing Works, Inc. v. Turner, 362 F. Supp. 2d 434, 438 (S.D.N.Y. 2005)). The
      plaintiff has provided no such compelling reasons. Accordingly, the Court will not consider the new
      evidence.

                                                         4
Case 1:19-cv-01638-AMD-RML Document 37 Filed 08/11/21 Page 5 of 6 PageID #: 1005




  defendant’s co-tenant. Instead, the process server describes what the alleged co-tenant looked

  like; there is nothing to show that the defendant lived at 3140 82nd Street.

         The plaintiff does not seem to deny that the affidavit, standing alone, is insufficient to

  prove service of process. She argues, instead, that the affidavit together with the exhibits she

  submitted in her September 2020 objection to Judge Levy’s Report and Recommendation proves

  that she served the correct address. (ECF No. 36 at 7-8.) However, the plaintiff submitted these

  exhibits over two months before she tried to serve the second amended complaint; these exhibits

  do not establish that the defendant was residing at 3140 82nd Street in November of 2020. Thus,

  even considering this additional documentation, the plaintiff has not provided sufficient proof of

  the defendant’s home address.

         The process server also sent the amended complaint to the defendant by certified mail,

  which is not proper service. Service by certified mail is not an approved method for service of

  process under federal law. Morris v. N.Y. Gaming Comm’n, 2019 WL 2423716, at *3

  (W.D.N.Y. Mar. 14, 2019), report and recommendation adopted, 2019 WL 2423203 (W.D.N.Y.

  June 10, 2019). New York law does permit service by first class mail “as an alternative to the

  methods of personal service,” N.Y. Civ. Prac. L. & R. § 312-a(a), but only under these

  circumstances:

         [T]he defendant, defendant’s attorney or an employee of the attorney must complete the

         acknowledgement of receipt and mail or deliver one copy of it within thirty (30) days

         from the date of receipt. Service is complete on the date the signed acknowledgement of

         receipt is mailed or delivered to the sender. The signed acknowledgement of receipt shall

         constitute proof of service.




                                                   5
Case 1:19-cv-01638-AMD-RML Document 37 Filed 08/11/21 Page 6 of 6 PageID #: 1006




  N.Y. Civ. Prac. L. & R. § 312-a(b). The plaintiff has not produced a signed acknowledgement of

  receipt of service as proof of service by first class mail. Accordingly, service of the amended

  complaint via mail was also improper. The Court lacks personal jurisdiction over the defendant,

  and the entry of default must be vacated.

                                            CONCLUSION

         For the reasons stated above, I adopt Judge Levy’s thoughtful and well-reasoned Report

  and Recommendation in its entirety. The plaintiff’s motion for default judgment is denied, and

  the Clerk of Court is respectfully directed to vacate the entries of default due to improper service

  and mail a copy of this order to the pro se plaintiff. The plaintiff is directed to serve the

  defendant with the amended complaint within thirty days. Upon submission of her summons

  returned as executed, the plaintiff should include an affidavit from a process server sufficient to

  establish proof of the defendant’s current address, as well as any current documentation

  regarding the defendant’s home address in her possession. If she does not effectuate proper

  service on this attempt, the complaint will be dismissed for failure to prosecute.



  SO ORDERED.

                                                           s/Ann M. Donnelly
                                                         ___________________________________
                                                         ANN M. DONNELLY
                                                         United States District Judge

  Dated: Brooklyn, New York
         August 10, 2021




                                                    6
